DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0303263 to LeMay in view of US Patent Application Publication No. 2006/0223627 to Nozaki.
	With regard to claim 1, LeMay discloses an electronic gaming machine comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor following a display device displaying a machine-readable code and a mobile device scanning the displayed machine-readable code to establish a communication session involving the mobile device (0056), cause the processor to: responsive to determining a first mobile device connection status associated with the communication session, cause an output device of the electronic gaming machine to output a first indication associated with the first mobile device connection status (0036), and responsive to determining a second, different mobile device connection status associated with the communication session, cause the output device of the electronic gaming machine to output a second, different indication associated with the second, different mobile device connection status (0036).
	LeMay is not explicitly clear that the machine readable code is only temporary and display for only a predetermined period of time. However, such is taught by Nozaki (0117). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Nozaki with the disclosure of LeMay in order to not distract player by constantly having a QR code shown. The electronic gaming machine of Claim 1, wherein the first indication associated with the first mobile device connection status comprises a first color and the second indication associated with the second, different mobile device connection status comprises a second, different color.
	With regard to claim 2, LeMay discloses wherein the first indication associated with the first mobile device connection status comprises a first color and the second indication associated with the second, different mobile device connection status comprises a second, different color (0036).
	With regard to claim 3, LeMay dislcoses wherein the first indication associated with the first mobile device connection status comprises a first flashing state of the output device and the second indication associated with the second, different mobile device connection status comprises a second, different flashing state of the output device (0036).
	With regard to claim 4¸LeMay discloses wherein the first indication associated with the first mobile device connection status comprises a first audio signal and the second indication associated with the second, different mobile device connection status comprises a second, different audio signal (0036).
	With regard to claim 5, LeMay discloses wherein one of the first indication and the second indication is associated with an initiation of an establishment of the communication session (0036; 0043; wherein initiation of communication is not specifically mentioned in 0036, it is discussed that it is done in 0043 and thus it would be obvious to one of ordinary skill in the art at the time of the invention that if it is done that another separate status could be added for such an event to alert a user of it).
	With regard to claim 6, LeMay discloses wherein one of the first indication and the second indication is associated with a completion of an establishment of the communication session (0036).
	With regard to claim 7¸LeMay discloses wherein one of the first indication and the second indication is associated with no establishment of the communication session (0036; wherein if it shows a successful establishment of a communication session that inherently has to be different from another state otherwise there is no notification thus if the notification of successful pairing is not currently being shown, then that would mean no establishment of a communication session).
	With regard to claim 10, LeMay discloses wherein the communication session involves a server that is distinct from the processor of the electronic gaming machine (0056).
	Claims 11-20 all contain elements that are addressed in claims 1-7 and 10 and are rejected in like manner.
Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LeMay in view of Nozaki as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. 2016/0191337 to Schiewe.
	With regard to claims 8 and 9, LeMay is not explicitly clear about failed and unsecure communications. However, Schiewe teaches such elements and notifying the user of such (0025). It would have been obvious to one of ordinary skill in the art to combine the notifications of Schiewe with the disclosure of LeMay so that users were aware that a communication had failed or was unsecure thus allowing them to address the problem.
	Claim 15 also includes similar elements of claims 8 and 9 and is rejected in like manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715